
	
		I
		111th CONGRESS
		1st Session
		H. R. 2876
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2009
			Mr. Davis of
			 Tennessee (for himself, Mr. Davis of
			 Kentucky, Mr. Frank of
			 Massachusetts, Mr. Hodes,
			 Mr. Boren,
			 Mr. Rodriguez,
			 Mr. Massa,
			 Mr. Davis of Alabama,
			 Mr. Wilson of Ohio,
			 Mr. Davis of Illinois,
			 Mr. Hinojosa,
			 Mr. Filner,
			 Mr. Tonko,
			 Mr. Boswell,
			 Ms. Corrine Brown of Florida,
			 Mr. Shuler,
			 Mr. Boucher, and
			 Mr. Hinchey) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To establish a program to preserve rural multifamily
		  housing assisted under the Housing Act of 1949.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Housing Preservation Act of
			 2009.
		2.Findings and
			 purposes
			(a)FindingsThe Congress finds that—
				(1)the average age of
			 a multifamily housing project with a loan under section 515 of the Housing Act
			 of 1949 is 30 years, and therefore much of the portfolio of such projects is
			 aging and in need of preservation, while the need for affordable rural housing
			 is increasing;
				(2)section 515 projects house some of the
			 poorest families in rural America, with almost 60 percent of the units occupied
			 by senior citizens or persons with disabilities and an average annual household
			 income among all occupants of approximately $10,000;
				(3)in many small
			 towns and communities, rental housing financed by direct loans under section
			 515 is the only decent, affordable rental housing available; and
				(4)consequently, any
			 preservation or disposition of the multifamily housing portfolio with loans
			 under section 515, which houses approximately 465,000 low-income families and
			 seniors and farmworkers, should be handled with great care.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to authorize the Secretary of Agriculture
			 to carry out a program that encourages the preservation of section 515 housing
			 project developments for long-term affordable use and the repair and
			 revitalization of such properties;
				(2)to provide for
			 voucher assistance for tenants who live in such projects that are preserved
			 under this Act; and
				(3)to provide voucher
			 assistance for tenants who are displaced from such projects as a result of
			 prepayment or foreclosure on a loan for the project.
				3.Preservation of
			 multifamily housing
			(a)Preservation
			 programTitle V of the
			 Housing Act of 1949 (42 U.S.C. 1471 et seq.) is amended by adding at the end
			 the following new section:
				
					545.Preservation of
				multifamily housing and protection of tenants
						(a)Preservation
				programThe Secretary shall, subject to the availability of
				amounts appropriated, carry out a preservation program in accordance with this
				section to provide financial incentives and other assistance to owners of
				eligible projects through long-term use agreements entered into between the
				project owners and the Secretary.
						(b)Applications To
				participate
							(1)In
				generalThe Secretary shall
				accept applications from owners of eligible projects to participate in the
				preservation program under this section.
							(2)PriorityIn
				selecting among applications of eligible projects to participate in the
				preservation program, the Secretary may give priority to applications for such
				projects that are located on tribal trust lands or other Indian areas, in
				colonias (as such term is defined in section 916(e) of the Cranston-Gonzalez
				National Affordable Housing Act (42 U.S.C. 5306 note)), or in other small,
				poor, low-income communities.
							(c)Long-term
				viability plan
							(1)RequirementThe
				Secretary shall prepare and approve a long-term viability plan under this
				subsection with respect to each eligible project for which the owner requests
				to participate.
							(2)ContentsEach
				long-term viability plan for an eligible project shall include the following
				information:
								(A)Physical needs
				assessmentA physical needs assessment of the project that
				identifies and projects, for the following 30 years—
									(i)all necessary
				repairs, improvements, maintenance, and management standards for the project,
				and when they will be made, in order to meet the requirements of this title;
				and
									(ii)the costs
				associated with the items referred to clause (i).
									(B)Financial
				planA financial plan for the project that—
									(i)reviews the
				financial stability of the project;
									(ii)includes the loan
				restructuring elements, rent adjustments, management and operational
				efficiencies, and other financial adjustments to the project that are necessary
				to cover operating expenses for the project and maintain an adequate financial
				reserve for the future maintenance and capital needs of the project;
									(iii)provides the project owner with a long-term
				rate of return on equity of the project owner, as determined by the Secretary,
				commensurate to comparable rural multifamily housing projects for which a tax
				credit is provided under section 42 of the Internal Revenue Code of 1986 (26
				U.S.C. 42), and provides that any return in excess of such rate of return shall
				be made available to the Secretary only for use under section 515;
									(iv)meets the
				physical needs for the project determined under the physical needs
				assessment;
									(v)ensures that rents available under the plan
				are affordable to eligible households in accordance with subsection (f);
				and
									(vi)addresses any costs associated with any
				temporary tenant displacement resulting from renovations or rehabilitation
				undertaken as a result of participation of the project in the preservation
				program.
									(3)Development
				through participating administrative entitiesThe Secretary may
				develop long-term viability plans through the use of third-party participating
				administrative entities, who may be a private contractor, a State housing
				finance agency, or a nonprofit organization.
							(4)Preservation
				determinationBased on the long-term viability plan for an
				eligible project, the Secretary shall determine whether to offer the project
				owner a financial restructuring plan under subsection (d) and the financial
				incentives to be included in any such plan offered.
							(5)Final review and
				commentBefore a
				determination is made under subparagraph (D) with respect to any long-term
				viability plan prepared by the Secretary, the Secretary shall—
								(A)provide the
				project owner an opportunity to review the plan and discuss the plan with the
				Secretary or its agent;
								(B)make available to
				the tenants of the project a copy of such plan and provide a period of not less
				than 30 days for tenants to submit comments regarding the plan to the
				Secretary; and
								(C)respond in writing
				to such comments.
								(6)FeesThe Secretary may charge the project owner
				a fee for preparation of the long-term viability plan.
							(7)Payment of
				feesIf a long-term viability
				for a project is approved, the payment of such fee may be incorporated into a
				project owner’s financial restructuring plan for the project provided by the
				Secretary pursuant to subsection (d).
							(d)Financial
				restructuring plan; preservation incentivesBased on the
				long-term viability plan for an eligible project, the Secretary may offer a
				project owner a financial restructuring plan for the project. Such a plan may
				include one or more of the following preservation incentives:
							(1)Reduction or
				elimination of interest on the loan or loans for the project made under section
				515.
							(2)Partial or full
				deferral of payments due under such loan or loans.
							(3)Forgiveness of
				such loan or loans.
							(4)Subordination of
				such loan or loans, subject to such terms and conditions as the Secretary shall
				determine.
							(5)Reamortization of
				loan payments under such loan or loans over extended terms.
							(6)A grant from the
				Secretary for the project.
							(7)Payment of project
				costs associated with developing the long-term viability plan.
							(8)Opportunity for
				project owners to obtain further investment equity from third parties.
							(9)A direct loan or
				guarantee of a loan for the project, with a subsidized interest rate without
				regard to the value of the project.
							(e)Long-term use
				agreement
							(1)In
				generalIf the owner of an eligible project agrees to the terms
				of a financial restructuring plan for the project providing preservation
				benefits under subsection (d), in exchange for such benefits, the Secretary and
				the project owner shall enter into a long-term use agreement under this
				subsection for the project.
							(2)AgreementA
				long-term use agreement for an eligible project shall include—
								(A)the terms of the
				financial restructuring plan for the project, including any preservation
				incentives to be provided;
								(B)an agreement by
				the project owner—
									(i)to
				continue the property use restrictions with respect to the project in
				accordance with this title for a period of—
										(I)30 years,
				or
										(II)the remaining
				term of any loans under this title for the project,
										whichever
				ends later;(ii)to comply with
				the long-term viability plan for the project; and
									(iii)to comply with
				the rent terms under subsection (f) for the project;
									(C)provisions
				terminating the agreement if any material preservation incentives for the
				project to be provided under the agreement are no longer available and the
				Secretary determines that such unavailability is not the fault of the
				owner;
								(D)any rent terms for
				the project pursuant to subsection (f);
								(E)a covenant which
				runs with the land;
								(F)a representation
				and warranty by the owner to provide safe, healthy, clean buildings pursuant to
				the Secretary’s guidelines;
								(G)provisions
				providing for rural preservation voucher assistance under section 542(c) for
				low-income households residing in the project who are eligible for such
				vouchers; and
								(H)such other terms
				as the Secretary determines are necessary to implement the purposes of this
				section.
								(f)Rents under
				long-term use agreementRents for any eligible households
				residing in dwelling units in any preserved project shall comply with the
				following requirements:
							(1)Maximum
				household contribution to rent and utilitiesThe maximum household contribution to
				monthly rent and utilities for any eligible household may not exceed 30 percent
				of the adjusted income of the eligible household.
							(2)Rent
				adjustmentsThe rents for
				eligible projects may be increased or decreased only on an annual basis and
				only in accordance with standards incorporated in such agreement.
							(3)Lowest cost
				requirementIn determining
				the terms of a restructuring plan, and the type and amount of preservation
				benefits under such plan to approve under this section for an eligible project,
				the Secretary shall, to the extent practicable, approve assistance that imposes
				the least cost to the Secretary while meeting the requirements of the long-term
				viability plan for the project.
							(g)Earned income
				disregard for residents
							(1)In
				generalNotwithstanding any
				other provision of law, the amount of the contribution toward rent for a
				dwelling unit payable, by any household described in paragraph (3), for
				occupancy in a project funded with a loan under section 515 may not be
				increased as a result of the increased income due to employment during the
				12-month period beginning on the date on which the employment is
				commenced.
							(2)Phase-in of rent
				increasesUpon the expiration
				of the 12-month period referred to in paragraph (1), the contribution toward
				rent payable by a household described in paragraph (3) may be increased due to
				the continued employment of the household member described in subparagraph
				(3)(B), except that during the 12-month period beginning upon such expiration
				the amount of the increase may not be greater than 50 percent of the amount of
				the total increase in contribution toward rent that would be applicable but for
				this paragraph.
							(3)Eligible
				householdA household described in this paragraph is a household
				that—
								(A)(i)is an eligible household who resides in a
				eligible project; or
									(ii)is provided rural preservation
				voucher assistance pursuant to section 542(c); and
									(B)(i)whose income increases as a result of
				employment of a member of the household who was previously unemployed for 1 or
				more years;
									(ii)whose earned income increases
				during the participation of a household member in any family self-sufficiency
				or other job training program; or
									(iii)who is or was, within 6 months,
				assisted under any State program for temporary assistance for needy families
				funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et
				seq.) and whose earned income increases.
									(h)Ineligibility
							(1)Procedure for
				determinationThe Secretary
				may determine that a project owner is ineligible for participation in the
				preservation program under this section in accordance with the standards under
				paragraph (2).
							(2)StandardsThe
				Secretary may determine that a project owner is ineligible if—
								(A)the project owner
				has a history of poor management or maintenance of multifamily housing
				properties;
								(B)the project owner
				is in default on a loan made available under the section 515 housing
				program;
								(C)the Secretary is
				unable to enter into a long-term use agreement for the project that is the
				subject of the application with the project owner within a reasonable
				time;
								(D)the project owner
				is suspended or debarred from participating in Federal contracts or programs;
				or
								(E)the Secretary has
				other good cause for withholding from the project owner the benefits made
				available under this section.
								(3)Ineligibility
				because of action for prepaymentA project owner shall be
				ineligible for participation in the preservation program under this section if
				the owner—
								(A)is a party to an
				ongoing civil action brought to authorize the prepayment of the section 515
				loan for the eligible project, or is a party to a damages action brought to
				recover damages caused by the passage of the Emergency Low Income Housing
				Preservation Act of 1987 or amendments to such Act, for which a final judgment,
				settlement agreement, or consent decree has not yet been issued; or
								(B)was a party to a civil action brought to
				authorize the prepayment of the section 515 loan for the eligible project, or
				was a party to a damages action brought to recover damages caused by the
				passage of the Emergency Low Income Housing Preservation Act of 1987 or
				amendments to such Act, under which damages were awarded to the project owner,
				and the owner has not agreed to contribute at least 50 percent of such damages,
				or $100,000, whichever is less, to carrying out the financial restructuring
				plan and long-term use agreement for the preserved project.
								(i)DefinitionsFor
				purposes of this section, the following definitions shall apply:
							(1)Eligible
				householdThe term eligible household means a
				household that, under section 515, is eligible to reside in a project funded
				with a loan made by the Secretary under such section.
							(2)Eligible
				projectThe term eligible project means a housing
				project funded with a loan made at any time by the Secretary under section 515,
				the principal obligation of which has not been fully repaid.
							(3)Project owner;
				ownerThe terms project owner and
				owner mean, with respect to an eligible project, an individual
				or entity, or principals thereof that own, or plan to purchase, the
				project.
							(4)Preserved
				projectThe term preserved project means an
				eligible project for which the Secretary and owner have entered into agreement
				on a financial restructuring plan for the project and into a long-term use
				agreement for the project, under this section.
							(j)Annual
				reportThe Secretary shall submit a report to the Congress
				annually regarding the compliance of owners of eligible projects participating
				in the preservation program under this section with the requirements of such
				program, which shall identify and describe any significant failures to
				comply.
						(k)Authorization of
				appropriationsThere are authorized to be appropriated for each
				of fiscal years 2010 through 2014 such sums as may be necessary to carry out
				the preservation program under this
				section.
						.
			4.Rural
			 preservation and rural tenant protection vouchersSection 542 of the Housing Act of 1949 (42
			 U.S.C. 1490r) is amended by adding at the end the following new
			 subsections:
			
				(c)Rural
				preservation vouchersIn the
				case of a housing project subject to a loan made under section 515 that is a
				preserved project (as such term is defined in section 545(i)), the Secretary
				shall, to the extent that amounts for assistance under this subsection are
				provided in advance in appropriation Acts, make available voucher assistance to
				each eligible household (as such term is defined in section 545(i)) that is not
				assisted under the rental assistance program under section 521 or the program
				for rental assistance under section 8 of the United States Housing Act of 1937
				(42 U.S.C. 1437f), and is residing in the project upon the date that a
				long-term use agreement is entered into pursuant to section 545(e) between the
				project owner and the Secretary, voucher assistance upon such date, as
				follows:
					(1)The amount of
				assistance provided under the voucher shall be sufficient to allow such
				household to remain in the project after it is preserved.
					(2)The percentage of adjusted income paid by
				the eligible household for rent and utilities for the assisted dwelling,
				pursuant to the voucher, shall not exceed 30 percent of adjusted income of the
				eligible household.
					(3)The voucher assistance shall be available
				to the eligible household only during the period in which the eligible
				household resides in the preserved project and the long-term use agreement
				remains in effect.
					(4)Upon termination
				of the participation of the eligible household in the voucher program, the
				voucher shall remain attached to the preserved project and shall be available
				for use by another eligible household residing in the preserved project.
					(d)Rural tenant
				protection vouchers
					(1)In
				generalIn the case of a
				housing project subject to a loan made under section 515 that is prepaid or
				foreclosed upon, the Secretary shall, to the extent that amounts for assistance
				under this subsection are provided in advance in appropriation Acts, make
				available to each eligible household (as such term is defined in section
				545(i)) that is not assisted under the rental assistance program under section
				521 or the program for rental assistance under section 8 of the United States
				Housing Act of 1937 (42 U.S.C. 1437f), and is residing in a dwelling unit in
				the project upon the date that the Secretary approves the prepayment or submits
				notice of foreclosure to the project owner, as applicable, voucher assistance
				upon such date, as follows:
						(A)Relocation
				vouchersIn the case of any
				such eligible household who must relocate from a project for which the loan is
				being prepaid or foreclosed upon, voucher assistance under this subsection
				shall be subject to the terms of section 8(o) of the United States Housing Act
				of 1937 (42 U.S.C. 1437(o)), except that—
							(i)the percentage of
				adjusted income paid by the eligible household for rent and utilities for the
				assisted dwelling unit shall not at any time exceed 30 percent of the adjusted
				income of the eligible household; and
							(ii)a voucher provided pursuant to this
				subparagraph shall be subject to the terms of section 8(r) of such Act
				(relating to portability), except that if an eligible household uses the
				voucher to move to a community other than the community in which the project
				from which the family relocated pursuant to such prepayment or foreclosure is
				located, upon termination of the participation of such eligible family in the
				voucher program, the voucher shall be returned for use in the community in
				which such project is located.
							(B)Enhanced
				vouchersIn the case of any
				such eligible household who remains in a project for which the loan is prepaid
				or foreclosed upon, voucher assistance under this subsection shall be subject
				to the terms of section 8(t) of the United States Housing Act of 1937 (42
				U.S.C. 1437f(t)), except that—
							(i)the percentage of
				adjusted income paid by the eligible household for rent and utilities for the
				assisted dwelling unit shall not at any time exceed 30 percent of the adjusted
				income of the eligible household;
							(ii)the owner of the project may not refuse to
				lease, to an eligible household for whom voucher assistance under this
				subparagraph is made available, any available appropriately sized rental
				dwelling unit in the project;
							(iii)voucher
				assistance under this subparagraph may be used only for dwelling units in
				housing that is decent, safe, and sanitary; and
							(iv)upon termination of participation of such
				eligible family in the enhanced voucher program, the voucher shall convert to a
				relocation voucher under subparagraph (A) of this paragraph, and shall be
				available with respect to such project only to provide assistance in accordance
				with the provisions of such subparagraph.
							(e)AdministrationThe Secretary may contract with a public
				housing agency or a private or nonprofit organization to administer vouchers
				authorized under subsections (c) and (d).
				(f)RenewalVouchers
				under subsections (c) and (d) shall be renewed annually, subject to the
				availability of appropriations for such renewal.
				(g)Use of
				savingsNotwithstanding any other provision of law, any amounts
				made available for voucher assistance under subsections (c) and (d) that remain
				unused because of increases in the incomes of household assisted under such
				vouchers shall be available to the Secretary for eligible activities under this
				Act.
				(h)Applicability of
				section 8 programExcept as
				specifically provided otherwise in this section, to the maximum extent
				practicable, the Secretary shall administer voucher assistance subsections (c)
				and (d) in accordance with, but not subject to, regulations and administrative
				guidance for housing vouchers administered by the Secretary of Housing and
				Urban Development under section 8(o) of such Act.
				(i)Authorization of
				appropriationsThere is
				authorized to be appropriated for voucher assistance under subsections (c) and
				(d) such sums as may be necessary for each of fiscal years 2010 through
				2014.
				.
		5.Priority for
			 financingSubsection (j) of
			 section 515 of the Housing Act of 1949 (42 U.S.C. 1485(j)) is amended—
			(1)by inserting
			 (1) before For; and
			(2)by adding at the
			 end the following new paragraph:
				
					(2)The Secretary may give priority, in
				entering into contracts under this section involving financing for new
				construction of a project, for projects located in eligible rural areas having
				a need for affordable low-income rental housing due to prepayment of loans made
				or insured under this
				section.
					.
			6.Conforming
			 amendmentSection 537(b)(1) of
			 the Housing Act of 1949 (42 U.S.C. 1490p–1(b)(1)) is amended by inserting
			 before the semicolon the following: and to administer the preservation
			 program under section 545.
		7.RegulationsThe Secretary of Agriculture shall issue
			 proposed regulations to carry out the amendments made by this Act not later
			 than the expiration of the 90-day period beginning upon the date of the
			 enactment of this Act, and shall issue final regulations to carry out the
			 amendments made by this Act not later than the expiration of the 180-day period
			 beginning upon such date of enactment.
		
